Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coordinate detector, conversion parameter calculator, designating unit, imager, and coordinate converter in claims 1-4.

The coordinate detector corresponds to the CPU.
The conversion parameter calculator corresponds to the CPU.
The designating unit corresponds to the CPU.
The coordinate converter corresponds to the CPU.
The imager corresponds to the camera.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 discloses a third step of converting a position coordinate by using the projection conversion parameter, and displaying the converted coordinate in the image obtained by the capturing, the position coordinate being a position coordinate which is designated in the model image, and at which a measuring instrument is attached to the subject. The relationship between the position coordinates are not clearly defined. It is unclear to the examiner how a position coordinate which is designated in the model image is defined based on the position coordinate. For examining purposes, the examiner interprets the third step in claim 6 as the coordinate converter limitation and the display limitation, as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lampo (US 2014/0267662) in view of Lin et al. (US 2016/0042557).
Regarding claim 1, Lampo discloses a measuring instrument attachment assist device (Lampo, [0009], “systems and methods for determining the placement of energy-delivery nodes of an energy-based therapeutic device”) comprising:
a designating unit structured to designate a position of a measuring instrument attached to the subject in a model image (Lampo, [0125], “user may receive guidance in the form of placement positions of one or more electrodes of an appropriate electrotherapy device to treat a physical condition in response to the user input 112”. The placement positions of one or more electrodes of an appropriate electrotherapy device are considered designate a position of a measuring instrument attached to the subject in a model image);
a display structured to display (Lampo, [0125], “The placement positions may be superimposed on second media 115”).
Though Lampo discloses capturing an image of a subject (Lampo, [0050], “The user device 102 may include a front-facing camera or a rear-facing camera for capturing images or video of specific parts of the body”); Lampo does not expressly disclose “a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject”;
Lin et al. (hereinafter Lin) discloses a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject (Lin, [0026], “a plurality of feature points 12 (shown in FIG. 3A to FIG. 4B) of the facial images, and the feature points 12 include facial characters (step 112).  In an embodiment, the processing module 220 recognizes the facial characters of the facial images, such as the character of eyes 14 (shown in FIG. 3A to FIG. 4A), a nose 16 (shown in FIG. 3A to FIG. 4A), a mouth 18 (shown in FIG. 3A to FIG. 4A), an ear or a facial curve, which is not limited herein”. The feature points describe facial characters are considered detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject);

Lin discloses a coordinate converter structured to convert a coordinate of the position by using the projection conversion parameter (Lin, [0033], “converts the 3D virtual makeup 20 to the 2D virtual makeup 20a according to the position and the angle of the real-time facial image 10 (step 150)”); and
Lin discloses a display structured to display the coordinate obtained by the conversion by the coordinate converter, on the image obtained by the capturing (Lin, [0033], “FIG. 3E and FIG. 4E are schematic diagrams showing an output image 40 by combining the real-time facial image 10 and the 2D virtual makeup 20a, respectively”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lin’s construct 3D model, convert the 3D model to 2D according to a position and an angle of a real-time image to generate Lampo’s superimposed image. The motivation for doing so would have been providing virtual effect along with subject in moving or turning in real time.
Regarding claim 2, Lampo the position being designated by using the designating unit discloses (Lampo, [0125], “user may receive guidance in the form of placement positions of one or more electrodes of an appropriate electrotherapy device to treat a physical condition in response to the user input 112”).

Lampo as modified by Lin with same motivation from claim 1 discloses the coordinate detector detects the coordinate of the predetermined feature point in real time (Lin, [0028], “The processing module 220 analyzes the feature points of each of the real-time facial images 10 continuously to adjust the position and the angle of the 3D facial model 30 in real time (step 122)”).
Lampo as modified by Lin with same motivation from claim 1 discloses the conversion parameter calculator calculates the projection conversion parameter in real time (Lin, [0028], “a real-time facial image 10 of the face is recorded, and the 3D facial model 30 varies with the change of the face in real time according to a position and an angle of the real-time facial image 10 (step 120)”).
Lampo as modified by Lin with same motivation from claim 1 discloses the coordinate converter converts the coordinate of the position by using the projection conversion parameter calculated in real time (Lin, [0033], “converts the 3D virtual makeup 20 to the 2D virtual makeup 20a according to the position and the angle of the real-time facial image 10 (step 150)”).
Lampo as modified by Lin with same motivation from claim 1 discloses the display displays on the moving image in real time the coordinate obtained in real time by the conversion by the coordinate converter (Lin, [0033], “FIG. 3E and FIG. 4E are schematic diagrams showing an output image 40 by combining the real-time facial image 10 and the 2D virtual makeup 20a, respectively”).
Regarding claim 4, Lampo discloses the image obtained by the capturing is a two-dimensional image (Lampo, [0025], “a camera configured to capture a plurality of images or videos depicting an external surface of a body part of a subject having a physical condition in need of energy-based therapy”), and

Regarding claim 6, Lampo discloses a measuring instrument attachment assist method (Lampo, [0009], “systems and methods for determining the placement of energy-delivery nodes of an energy-based therapeutic device”).
The steps recite in claim 6 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 7 and 9, claims 7 and 9 recite method steps that are similar in scope to the functions recited in claims 2 and 4 and therefore are rejected under the same rationale.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lampo (US 2014/0267662) in view of Lin et al. (US 2016/0042557), as applied to claims 2 and 7, in further view of Nozawa (US 2010/0295983).
Regarding claim 3, Lampo discloses an imager structured to capture the image of the subject (Lampo, [0025], “a camera configured to capture a plurality of images or videos depicting an external surface of a body part of a subject having a physical condition in need of energy-based therapy”); 
Lampo as modified by Lin with same motivation from claim 1 discloses the moving image captured by the imager (Lin, [0028], “Further, a real-time facial image 10 of the face is recorded”); Lampo as modified by Lin does not expressly disclose “the display reverses the moving image horizontally with respect to a vertical axis to display”;
Nozawa discloses a display reverses an image horizontally with respect to a vertical axis to display (Nozawa, [0113], “The horizontal reversing processing unit 12 may perform a horizontal reversing processing for the input graphics signals and output the results”).

Regarding claim 8, claim 8 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE ZHAI/               Primary Examiner, Art Unit 2612